DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	Figures 1A-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2)	Claims 2-11, 13-17, and 19-20 are objected to because of the following informalities: 
Claims 2-11, 13-17, and 19-20, respective lines 1, “The device of claim x” (‘x’ in this circumstance being the claim number referred to by the specific claim) should read “The device of claim x,” for grammatical correctness
Claim 10, line 1, “the flagella” should read “the at least two flagella” for continuity
Claim 16, line 1, “the flagella” should read “the at least two flagella” for continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a distal end" in line 6.  However, it is unclear if this “a distal end” is a further recitation of “a distal end” of line 2, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a distal end” of line 6 as “the distal end”, referencing “a distal end” of line 2.
Claim 9 recites the limitation “the at least three flagella” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the at least three flagella” as “the at least two flagella”, referencing “at least two flagella” of claim 1, line 4. 
Claim 11 recites the limitation “the guidewire” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the guidewire” as “the elongate wire body”, referencing “an elongate wire body” of claim 1, line 2.
Claim 12 recites the limitation "a distal end" in line 6.  However, it is unclear if this “a distal end” is a further recitation of “a distal end” of line 2, or a separate entity. 
Claim 17 recites the limitation “the guidewire” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the guidewire” as “the elongate wire body”, referencing “an elongate wire body” of claim 12, line 2.
Claim 18 recites the limitation "a distal end" in line 6.  However, it is unclear if this “a distal end” is a further recitation of “a distal end” of line 2, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a distal end” of line 6 as “the distal end”, referencing “a distal end” of line 2.
Claims 2-11 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
	Claims 13-17 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 12.
	Claims 19-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 18.
Claim Rejections - 35 USC § 102
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	Claims 1, 3, 6-7, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins et al. (U.S. PGPUB 20060079859), hereinafter Elkins.
Regarding claim 1, Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising at least two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A).

    PNG
    media_image1.png
    258
    776
    media_image1.png
    Greyscale

Annotated Fig. 3A

	Regarding claim 6, Elkins teaches the device of claim 1, further comprising a guidewire introducer (Fig. 3A; 610 and 630).
	Regarding claim 7, Elkins teaches the device of claim 1, further comprising a guidewire sheath (Fig. 1; 120).
	Regarding claim 10, Elkins teaches the device of claim 1, wherein the flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown between Figs. 3A and 3B) [Paragraph 0082] (Examiner interprets “reversibly covering or restraining” to mean that the flagella can be moved from a position of being curved back toward the proximal end of the elongate wire body, and a position other than that, multiple times).
Regarding claim 18, Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising at least two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A); and, a delivery catheter (Fig. 3A; 610 and 630) defining an elongate lumen (Examiner interprets the delivery catheter 120 to have a lumen, as the elongate wire body is capable of moving through the delivery catheter, as shown in Fig. 1), 
Regarding claim 20, Elkins teaches the device of claim 18, wherein the at least two flagella are positioned in the delivery catheter in an extended position (as shown in Fig. 3B).
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claims 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of Hartmann et al. (W.I.P.O. 2013101632), hereinafter Hartmann.
	Regarding claim 2, Elkins teaches the device of claim 1, but fails to teach wherein the elongate wire body and the leading end are formed from a biocompatible metal.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate wire body and the leading end to be formed of biocompatible metal, as taught by Hartmann. Doing so is well known in the art, and would allow for a higher amount of safety for the patient during a procedure utilizing the device.
Regarding claim 8, Elkins teaches the device of claim 1, wherein the at least two flagella are capable of being curved back towards the proximal end of the elongate wire body, as well as straightened to be delivered through a delivery catheter (as shown in Figs. 3A and 3B). However, Elkins does not explicitly teach wherein the at least two flagella are formed from a shape memory metal.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least two flagella of Elkins from shape memory metal, as taught by Hartmann. Doing so is well known in the art, and the at least two flagella of Elkins already appear to be made of a shape memory material that allows them to be manipulated in a manner equivalent to that of a shape memory metal.	
	Regarding claim 11, Elkins teaches the device of claim 1, but fails to teach wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating.
	Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate wire body of Elkins to comprise one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating, as taught by Hartmann. Doing so would have provided further safety to the patient by helping to prevent clots from forming on the wire, or helping move the wire through the vasculature, as taught by Hartmann [Page 15, lines 30-38].
11)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Elkins.
	Regarding claim 1, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the 
	Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising at least two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hartmann to include at least two flagella, as taught by Elkins. Doing so would have enabled the device to reach a broader surface area than with a single flagella, increasing the utility of the device.
	Regarding claim 2, Hartmann in view of Elkins teaches the device of claim 1, further comprising the elongate wire body and the leading end being formed from a biocompatible metal [Page 11, lines 15—19].
	Regarding claim 3, Hartmann in view of Elkins teaches the device of claim 1, further comprising a balloon (Fig. 2; 160).
	Regarding claim 4, Hartmann in view of Elkins teaches the device of claim 3, wherein the balloon is integrated into the elongate wire body (as shown in Fig. 2).

	Regarding claim 6, Hartmann in view of Elkins teaches the device of claim 1, comprising a guidewire introducer (Fig. 2; 162).
	Regarding claim 7, Hartmann in view of Elkins teaches the device of claim 1, further comprising a guidewire sheath (Fig. 3a; 260).
	Regarding claim 8, Hartmann in view of Elkins teaches the device teaches the device of claim 1, further comprising the at least two flagella being formed from a shape memory metal [Page 11, lines 15-24] (Examiner interprets “nickel titanium alloys” to be “shape memory metal”, as nickel titanium alloys are well known within the art to be a prominent example of a shape memory metal). 
	Regarding claim 9, Hartmann in view of Elkins teaches the device teaches the device of claim 1, wherein the at least two flagella are configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel (Examiner notes that “configured to exert a radial force on a wall of a vessel, such that the elongate wire body remains centered in the vessel” is taken to be intended use, and would be possible if the at least two flagella of the device of Hartmann in view of Elkins were inserted into a singular vessel together).
	Regarding claim 10, Hartmann in view of Elkins teaches the device of claim 1, wherein the flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown in Figs. 9b-9g) [Page 11, lines 15-24] (Examiner interprets the “varying stiffness and flexibility” of the elongate wire body, 
	Regarding claim 11, Hartmann in view of Elkins teaches the device of claim 1, wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating [Page 15, lines 30-38].
	Regarding claim 12, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) comprising a flagella (Examiner interprets the leading end 210 to be the flagella itself), wherein the flagella is curved back toward the proximal end of the elongate wire body (as shown in Fig. 3a) and wherein the leading end is coupled to the distal end of the elongate wire body (Examiner interprets the leading end to be coupled to the distal end of the elongate wire body since the two are formed of a single piece); and a balloon (Fig. 2; 160) disposed proximal to the leading end (as shown in Fig. 3a), wherein the balloon is in an uninflated configuration prior to insertion of the device through the vasculature (as shown in Figs. 3a and 9d), wherein the balloon is configured to be inflated (as shown in Fig. 9e), and wherein the balloon includes an insufflation lumen (Fig. 5a; 310) to allow for inflation of the balloon (Examiner interprets the insufflation 
	Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising at least two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hartmann to include at least two flagella, as taught by Elkins. Doing so would have enabled the device to reach a broader surface area than with a single flagella, increasing the utility of the device.
Regarding claim 13, Hartmann in view of Elkins teaches the device of claim 12, further comprising the elongate wire body and the leading end being formed from a biocompatible metal [Page 11, lines 15—19].
Regarding claim 14, Hartmann in view of Elkins teaches the device teaches the device of claim 12, further comprising the at least two flagella being formed from a shape memory metal [Page 11, lines 15-24] (Examiner interprets “nickel titanium alloys” to be “shape memory metal”, as nickel titanium alloys are well known within the art to be a prominent example of a shape memory metal). 

	Regarding claim 16, Hartmann in view of Elkins teaches the device of claim 12, wherein the flagella are configured to return to a position of being curved back toward the proximal end of the elongate wire body (as shown in Figs. 9b-9g) [Page 11, lines 15-24] (Examiner interprets the “varying stiffness and flexibility” of the elongate wire body, and the ability of the elongate wire to be extended into the position of being curved back and returned to an extended position, as shown by Figs. 9b-9g, to mean that the flagella can be moved from a position of being curved back toward the proximal end of the elongate wire body, and a position other than that, multiple times).
	Regarding claim 17, Hartmann in view of Elkins teaches the device of claim 12, wherein the elongate wire body comprises one selected from a group consisting of a hydrophilic coating, anti-thrombogenic coating, hydrophobic coating, or friction reducing coating [Page 15, lines 30-38].
	Regarding claim 18, Hartmann teaches a device for passage through vasculature (as shown in Figs. 9a-9g) comprising: an elongate wire body (Fig. 9d; 110 and 190) having a distal end (Fig. 3a; 155) and a proximal end (Fig. 3a; 150) configured to pass through the vasculature (as shown in Figs. 9a-9g); and a leading end (Fig. 3a; 210) 
	Elkins teaches a device for passage through vasculature (as shown in Fig. 3a) comprising an elongate wire body (Fig. 3A; 200) having a distal end (as shown in Annotated Fig. 3A) and a proximal end (end of 200 opposite 212) configured to pass through the vasculature (as shown in Fig. 1); and a leading end (Fig. 3A; 210) comprising at least two flagella (Fig. 3A; 212), wherein the flagella are curved back towards the proximal end of the elongate wire body (as shown in Fig. 3A), and wherein the leading end is coupled to the distal end of the elongate wire body (as shown in Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hartmann to include at least two flagella, as taught by Elkins. Doing so would have enabled the device to reach a broader surface area than with a single flagella, increasing the utility of the device.
	Regarding claim 19, Hartmann in view of Elkins teaches the device of claim 18, wherein the delivery catheter further comprises a balloon (Fig. 2; 160), wherein the 
	Regarding claim 20, Hartmann in view of Elkins teaches the device of claim 18, wherein the at least two flagella are positioned in the delivery catheter in an extended position (as shown in Fig. 5a, and the progression of Figs. 9a-9g).
Conclusion
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783